06/16/2020


                                          DA 18-0180
                                                                                        Case Number: DA 18-0180

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2020 MT 156


STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

JAMEISON BEAM,

               Defendant and Appellant.

APPEAL FROM:           District Court of the Eighteenth Judicial District,
                       In and For the County of Gallatin, Cause No. DC-2012-161
                       Honorable Rienne H. McElyea, Presiding Judge

COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Koan Mercer, Assistant Appellate
                       Defender, Helena, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Damon Martin, Assistant
                       Attorney General, Helena, Montana

                       Marty Lambert, Gallatin County Attorney, Bozeman, Montana


                                                   Submitted on Briefs: February 12, 2020

                                                              Decided: June 16, 2020


Filed:

                                 cir-641.—if
                       __________________________________________
                                         Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     Jameison Beam (Beam) appeals from a Judgment entered in the Eighteenth Judicial

District Court, Gallatin County, revoking the suspended portion of his 2014 sentence. We

reverse.

¶2     Beam raises the following dispositive issue for our review:

       Did the District Court err in revoking Beam’s suspended sentence for failing to
       complete sex offender treatment while in prison where the treatment condition of
       Beam’s suspended sentence did not specify when treatment was to be completed?

                 FACTUAL AND PROCEDURAL BACKGROUND

¶3     After pleading guilty to sexual intercourse without consent, Beam was sentenced on

July 15, 2013, to the Department of Corrections (DOC) for ten years. The entire sentence

was suspended, and conditions of probation were imposed. Relevant here, Beam was

required to “attend and successfully complete a sexual offender treatment program

approved by the Montana Sexual Offender Treatment Association and complete Phase I.

If incarcerated at Montana State Prison the defendant shall successfully complete

Phases I and II of the Sex Offender Treatment Program prior to being eligible for parole.”

¶4     Two months later, a Report of Violation was filed alleging Beam violated several

conditions of his probation.   On June 23, 2014, the District Court revoked Beam’s

probation and imposed a new sentence which committed Beam to the DOC for ten years,

with six years suspended. Handwritten by the District Court Judge on the 2014 Judgment

was the requirement that Beam “attend and successfully complete a sexual offender

treatment program approved by the Montana Sexual Offender Treatment Association and



                                         2
complete Phase I.” No other requirements related to sexual offender treatment were

imposed by the District Court.

¶5     On October 13, 2016, just prior to Beam’s release to the suspended portion of his

sentence, the State filed a petition to revoke. The only violation alleged by the State was

that Beam had failed to complete sex offender treatment while incarcerated. At the

January 20, 2017 revocation hearing, Beam argued there was no requirement that he

complete sex offender treatment during the custodial portion of his 2014 sentence.

Conversely, the State, together with Beam’s case manager, maintained that Beam was

required to complete sex offender treatment prior to release and that he had failed to do so.

The District Court revoked Beam’s 2014 sentence after finding Beam had not completed

sex offender treatment and imposed a six-year DOC commitment on February 6, 2018.

                            STANDARD OF REVIEW

¶6     This Court reviews a district court’s decision to revoke a suspended sentence to

determine whether the court abused its discretion and whether the court’s decision was

supported by a preponderance of the evidence in favor of the State. State v. Nelson,

1998 MT 227, ¶ 16, 291 Mont. 15, 966 P.2d 133. Where, however, the issue is whether

the court followed the statutory requirements applicable to the revocation proceedings, the

question is one of law over which our review is plenary. Nelson, ¶ 16. The latter standard

is applicable here.




                                          3
                                       DISCUSSION

¶7     Did the District Court err in revoking Beam’s suspended sentence for failing to
       complete sex offender treatment while in prison where the treatment condition of
       Beam’s suspended sentence did not specify when treatment was to be completed?

¶8     Beam argues on appeal that because the treatment condition imposed by the District

Court in his 2014 sentence did not require him to attend and complete treatment prior to

release to the suspended portion of his sentence, the District Court did not have authority

to revoke Beam’s suspension under § 46-18-203(7), MCA. The State argues that Beam

consistently failed to attend and successfully complete sexual offender treatment and that

his failure was attributable to his own misconduct, which frustrated the purpose of his

rehabilitation.

¶9     It is well established that a district court’s authority to impose sentences in criminal

cases is defined and constrained by statute.            State v. Wilson, 279 Mont. 34, 37,

926 P.2d 712, 714 (1996). A district court “has no power to impose a sentence in the

absence of specific statutory authority.”          State v. Hatfield, 256 Mont. 340, 346,

846 P.2d 1025, 1029 (1993). Here, the statute authorizing the District Court to impose a

sentence upon revocation is § 46-18-203(7)(a)(iii), MCA, which provides:

       (a) If the judge finds that the offender has violated the terms and conditions
           of the suspended or deferred sentence . . . the judge may:

                                           .   .    .

           (iii) revoke the suspension of sentence and require the offender to serve
                 either the sentence imposed or any sentence that could have been
                 imposed that does not include a longer imprisonment or commitment
                 term than the original sentence . . . .



                                           4
Accordingly, for the District Court to have authority to impose the sentence that it did, it

was required to first find that a term or condition of Beam’s suspended sentence was

violated.

¶10    Beam is alleged to have violated a single condition of his sentence imposed in 2014,

which stated, “The defendant shall attend and successfully complete a sexual offender

treatment program approved by the Montana Sexual Offender Treatment Association and

complete Phase I.”     As is clear from the condition’s plain language, there was no

requirement that treatment be completed prior to Beam’s release to the suspended portion

of his sentence. The directive that Beam complete treatment prior to his release from

custody was simply not a condition imposed by the District Court in 2014; rather, it was a

requirement subsequently added by the DOC and State to Beam’s 2014 sentence. In 2014,

the District Court could have imposed the requirement that Beam complete sexual offender

treatment prior to his release, but it did not. Beam’s suspended sentence cannot now be

revoked for violating a condition the District Court did not impose in 2014.

¶11    Moreover, district courts do not have discretionary authority to revoke suspended

sentences in the absence of a violation of a term or condition of that sentence for the general

purpose of rehabilitation. Here, the only alleged violation was Beam’s failure to complete

sexual offender treatment while in custody. Section 46-18-203(7), MCA, unambiguously

provides authorization to impose a new sentence upon revocation only when the State

proves a “violat[ion of] the terms and conditions of the suspended . . . sentence.” In the

construction of a statute, we are simply to ascertain and declare what is in terms or in

substance contained therein, neither inserting what has been omitted nor omitting what has

                                           5
been inserted. Section 1-2-101, MCA. As it pertains to § 46-18-203(7), MCA, the

District Court was required to find Beam violated the terms and conditions of his

2014 sentence as a predicate to exercising its authority to impose a new sentence. Here,

there was no requirement that Beam complete sex offender treatment prior to his release

on probation. The District Court, therefore, had no authority to revoke Beam’s sentence

and impose a new sentence on the basis that Beam had refused treatment while in custody.

Beam’s 2014 sentence did not impose a time requirement for completion of treatment.

Beam’s failure to complete sexual offender treatment while in custody was the only

violation alleged by the State and the only basis upon which the District Court revoked

Beam’s 2014 sentence.

                                     CONCLUSION

¶12    Beam’s 2014 sentence revocation is reversed, and the sentence imposed on

February 8, 2018, is vacated. The sentence imposed on June 23, 2014, is reinstated.1


                                                    /S/ LAURIE McKINNON

We concur:

/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR
/S/ JIM RICE




1
  Reversal of Beam’s revocation is dispositive of all remaining issues. We do not address whether
the District Court lacked authority to impose a parole restriction.
                                            6